Citation Nr: 1736073	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-54 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for corneal dystrophy.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a left lower lung surgery.

4.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance.

5.  Entitlement to an effective date earlier than October 26, 2015 for the grant of special monthly compensation (SMC) for loss of use of a creative organ.

6.  Entitlement to an effective date earlier than October 26, 2015 for the grant of service connection for erectile dysfunction (ED).

7.  Entitlement to an effective date earlier than September 24, 2014 for the grant of service connection for Parkinson's disease.

8.  Entitlement to an effective date earlier than September 24, 2014 for the grant of total disability based on individual unemployability (TDIU).

9.  Entitlement to an effective date earlier than September 24, 2014 for the grant of DEA benefits. 

10.  Entitlement to an effective date earlier than October 26, 2015 for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.

12.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

M.S.Doran, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1973 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2015 (increased rating Parkinson's disease), December 2015 (earlier effective date Parkinson's disease), March 2016 (PTSD, ED, SMC, corneal dystrophy, headaches, lung), and September 2016 (TDIU and DEA) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issues of entitlement to service connection for corneal dystrophy, headaches, a lung disorder, increased rating for PTSD, entitlement to SMC, and earlier effective dates for PTSD, ED, and SMC creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March and August 2017 written statements, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested a withdrawal of the appeal of his claim for an earlier effective date for the grant of Parkinson's disease.

2.  In March and August 2017 written statements, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested a withdrawal of the appeal of his claim for an increased rating for Parkinson's disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an effective date prior September 24, 2014 for the grant of service connection for Parkinson's disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of a rating in excess of 30 percent for Parkinson's disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran's representative has withdrawn the appeals as to the issue of entitlement to an effective date prior to September 24, 2014 for the grant of service connection Parkinson's disease, and the issue of a rating in excess of 30 percent for Parkinson's disease in written statements received in March and August 2017.  The March 2017 statement noted the Veteran would like to "withdraw his substantive appeal filed with the Regional Office on October 28, 2016, to the Statement of the Case dated September 2, 2016."  The August 2017 statement noted that the "veteran is not pursuing a higher rating or an earlier effective date for his service-connected Parkinson's disease.  These appeals were withdrawn on March 22, 2017."  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

Entitlement to an effective date earlier than September 24, 2014 for the grant of service connection for Parkinson's disease is dismissed.

Entitlement to an initial rating in excess of 30 percent for Parkinson's disease is dismissed.


REMAND

The remaining issues on the title page must be remanded for the issuance of a Statement of the Case.  

In a March 2016 rating decision, the RO provided an increased 70 percent rating for PTSD effective October 26, 2015, granted service connection for erectile dysfunction effective October 26, 2015, granted SMC for loss of use of a creative organ effective October 26, 2015, denied entitlement to SMC at the aid and attendance/housebound level, and denied service connection for corneal dystrophy, headaches, and residuals of a left lower lung surgery.  In April 2016, the Veteran filed a timely notice of disagreement (NOD) for all of the issues addressed in the March 2016 rating decision, to include requesting earlier effective dates for the increased rating for PTSD, and for the grants related to ED and SMC for loss of use of a creative organ.

In a September 2016 rating decision, the RO granted entitlement to TDIU and entitlement to DEA benefits, effective September 24, 2014.  In April 2017, the Veteran submitted a timely NOD requesting an earlier effective date for the grant of these benefits.

A statement of the case has not been issued by the RO for any of the above remanded issues; therefore, the claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claims for the following issues:  service connection for corneal dystrophy, service connection for headaches, service connection for residuals of a left lower lung surgery, an earlier effective date for the grant of service connection for ED, an earlier effective date for the grant of SMC for loss of use of a creative organ, an earlier effective date for the grant of a 70 percent rating for PTSD, an earlier effective date for the grant of a TDIU, an earlier effective date for the grant of DEA benefits, a rating in excess of 70 percent for PTSD, and entitlement to SMC at the aid and attendance/housebound level.

The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


